     Case: 7:20-cv-00117-DLB Doc #: 4 Filed: 08/27/20 Page: 1 of 3 - Page ID#: 24




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                  AT PIKEVILLE

CIVIL ACTION NO. 20-117-DLB

BILL KAPRI                                                                        PLAINTIFF


v.                       MEMORANDUM OPINION AND ORDER


FEDERAL BUREAU OF PRISONS, et al.                                             DEFENDANTS

                                        *** *** *** ***

        Bill Kapri is a federal prisoner at the United States Penitentiary Big Sandy in Inez,

Kentucky. Proceeding without a lawyer, Kapri filed a civil rights Complaint with this Court

(Doc. # 1).    In that Complaint, Kapri claims that several prison officials violated his

constitutional rights based on facts that allegedly occurred at the prison on April 29, 2020.

See id. at 4–5, 14–15. Kapri’s Complaint is now before the Court on initial screening

pursuant to 28 U.S.C. § 1915A.

        There are multiple procedural problems with this action, and, therefore, the Court

will dismiss Kapri’s Complaint without prejudice. First, Kapri has neither paid the $400.00

in filing and administrative fees nor filed a motion for leave to proceed in forma pauperis,

as required to initiate litigation in this Court. Second, and more importantly, it is clear from

the face of Kapri’s Complaint that he has not yet fully exhausted his administrative

remedies.

        Under the law, there is a multi-tiered administrative grievance process within the

Federal Bureau of Prisons (BOP). If a matter cannot be resolved informally via a so-called

“BP-8 Form,” the prisoner must file an Administrative Remedy Request Form (“BP-9


                                              1
   Case: 7:20-cv-00117-DLB Doc #: 4 Filed: 08/27/20 Page: 2 of 3 - Page ID#: 25




Form”) with the Warden, who has 20 days to respond. If the prisoner is not satisfied with

the Warden’s response, he may use a BP-10 Form to appeal to the applicable Regional

Director, who has 30 days to respond. If the prisoner is not satisfied with the Regional

Director’s response, he may use a BP-11 Form to appeal to the General Counsel, who

has 40 days to respond. See 28 U.S.C. §§ 542.14, 542.15, and 542.18. Once the prisoner

has fully exhausted his administrative remedies, he may then file a lawsuit in federal court.

       Here, it is clear from the face of Kapri’s Complaint that he has not yet fully completed

the BOP’s administrative grievance process. After all, Kapri indicates on his Complaint

form that while he has started to pursue his administrative remedies, including filing BP-8

and BP-9 Forms, he has not yet completed the process; in fact, Kapri specifically states

that he is now “awaiting a response to file a BP-11, to Central Office in Washington, D.C.”

(Doc. # 1 at 8). In light of this representation, it is readily apparent that Kapri has not yet

fully exhausted his administrative remedies. Thus, sua sponte dismissal is appropriate.

See Barnett v. Laurel Cnty., Ky., No. 16-5658, 2017 WL 3402075, at *1 (6th Cir. Jan. 30,

2017) (pointing out that “sua sponte dismissal may be appropriate where the prisoner’s

failure to exhaust is obvious from the face of the complaint” (citations omitted)).

       Accordingly, it is ORDERED as follows:

       (1)    Karpi’s current Complaint (Doc. #1) is DISMISSED without prejudice to his

right to file a new action once he has fully exhausted his administrative remedies with the

BOP;

       (2)    This action is STRICKEN from the Court’s docket; and

       (3)    The Court will enter a corresponding Judgment.




                                              2
  Case: 7:20-cv-00117-DLB Doc #: 4 Filed: 08/27/20 Page: 3 of 3 - Page ID#: 26




       This 27th day of August, 2020.




J:\DATA\ORDERS\PSO Orders\20-117-DLB Kapri Dismissal Order.docx




                                             3
